DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 1/6/2022 which was in response to the office action mailed on 9/16/2021 (hereinafter the prior office action).
Claim(s) 1, 5-9, 11, 13-15, 17-21 and 23-34 is/are pending. 
Claim(s) 1, 21 and 27-30 is/are amended.
Claim(s) 2-4, 10, 12, 16 and 22 is/are cancelled.
Claim(s) 34 is/are new.
Claim(s) 1, 11 and 21 is/are independent.
Applicant’s amendments have necessitated new rejection(s) based on 35 U.S.C. 112.

Response to Arguments
Applicant’s arguments, filed on 1/6/2022, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 11 in “Remarks” that “Jai describes "sen[ding] signals [to users] directing them to take the appropriate actions." Id., Para. [0087]. However, there is no teaching or suggestion of "receiving a user instruction associated with the personalized energy management action" and "based at least in part on receiving the user instruction, causing a task to be performed that is consistent with the user instruction and the personalized energy management action," as amended claim 1 recites. Jai does describe providing a notification to the user after the "user takes action." Id., Para. [0083]. However, this does not teach or suggest that 

Examiner respectfully disagrees because Jia teaches a user instruction being given as a result of the system notifying the user, and this is because Jia discloses action taken by user when requested (Para. 83). Further, Jia teaches causing the user instruction to be performed because Jia discloses home automation systems implementing the users action which user performs upon being requested to do so (Para. 83). Thus Jia teaches the system receiving a user instruction related to the personalized energy management action with which the system notifies the user as recited in the claim. Further, as outlined above, the user instruction instructs the task to be performed which the system notified, thus causing a task to be performed based on the user instruction, and where the task is consistent with the user instruction and the personalized management action.



Further, applicant mentions in Pg. 12-13 in “Remarks” that “The power consumption profile, as claimed by Applicant, is labeled with one or more on-events and the one or more off-events. In contrast, Jai groups (i.e., classifies) the predicted behaviors based upon days, times, seasons and the like where the arrangement of the predicted behaviors are grouped based upon a sharing of common attributes……In other words, the profiles generated share, for example, the same day and thus are not labeled, but, rather, are grouped together accordingly. Furthermore, even assuming arguendo that Jai labels, a contention that Applicant strongly disagrees with as laid out above, there is nothing in Jai to teach or suggest labeling of a "power consumption profile ... with the one or more on-events and the one or more off-events," as claim 11 recites.”

Examiner respectfully disagrees because Jia teaches labeling, and this is because Jia discloses that energy usage data is used to generate a profile reflecting user behavior for different days/times/seasons, etc. (Para. 83), where such data reflecting behavior at specific times is being interpreted as being labeled.
Further, it is Kim, and not Jia that teaches the on-events and off-events. Thus, Applicant’s arguments here regarding Jia are moot.



Further, applicant mentions in Pg. 13 in “Remarks” regarding Para. 98 of Kim that “simply because Kim describes "output data [that] is composed of binary data that indicates an on/off state of a home appliance" does not mean that Kim teaches labeling a "power consumption profile [] with the one or more on-events and the one or more off- events" let alone "providing 

Examiner respectfully disagrees because Kim teaches the on-events and off-events, and this is because Kim discloses that on/off data is used to disambiguate energy use data (Para. 98). The providing of the data has already been taught by Jia (Para. 83). Thus, it is neither Jia, nor Kim, but the combination of Jia and Kim, that teaches the claim limitations. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Further, applicant mentions in Pg. 13-14 in “Remarks” that “neither Jia or Kim, whether alone or in combination, teach or suggest at least "determining a first energy management action of the user in response to requests for energy use information associated with the disambiguated energy use data" and "based at least in part on the disambiguated energy use data and the first energy management action, determining a second energy management action associated with the first device or the second device," as amended claim 21 recites. That is, neither Jai or Kim teach or suggest "determining a second energy management action associated with the first device or the second device ... based at least in part on ... [a] first energy management action," as amended claim 21 recites.”

Examiner respectfully disagrees because Jia discloses the determining of the second action, and this is because Jia discloses that energy management actions are determined using user preferences and energy data in digital exchange (Para. 105), where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data; further, event is generated in response to a requested action to be taken (Para. 106), where requested actions in turn generate events; further, previous history of activation, i.e. energy management action, is used, i.e. second action is based on first action (Para. 111); and secondary actions/tasks are performed based on first actions tasks (Para. 215)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 27-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
More specifically,
Claim(s) 27 recite(s) the term “and combination with a smart grid needs optimization”. This term seems to be vague or unclear or incomplete and its meaning or metes and bounds is not understandable. This is because it is unclear what the term is referring to in light of the specification. For examining purposes, the term is being taken to mean “and combining the optimizing with needs of a smart grid as well as assistance in smart grid optimization decisions” (as disclosed in Para. 22 in Pg. 10 of Applicant’s Specification as filed on 6/15/2018). Applicant may amend the claim by reciting in the manner as taken for examining purposes outlined above; or by any other appropriate correction.

Claim 28 depends upon the above rejected claim 27, and it does not cure the deficiency of the above rejected claim 27, and thus is also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-9, 11, 13-15, 17-21 and 23-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (U.S. Pub. No. 2015/0094968) (hereinafter “Jia”) in view of Kim et al. (U.S. Pub. No. 2017/0116511) (hereinafter “Kim”).


Regarding claim 1, Jia teaches a method for personalizing actionable energy management (Para. 78 - - system enables consumer/user preferences to be implemented, i.e. energy management is personalized to the user)

(Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use; Para. 100 - - each node of the system in which user request is received is a premise)

determining, based at least in part on the disambiguated energy use data, a personalized energy management action for the user; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data)

providing the personalized energy management action to the user;  (Para. 83 - - notification provided to user in order to take energy management action, where the providing is being interpreted as per dependent claim 8)

based at least in part on providing the personalized energy management action to the user, receiving a user instruction associated with the personalized energy management action; (Para. 83 - - user takes action after notification is provided to user, where user’s instruction associated with the action is received)

based at least in part on receiving the user instruction, causing a task to be performed that is consistent with the user instruction and the personalized energy management action. (Para. 83 - - home automation system enables user’s instruction to be implemented)


But Jia does not explicitly teach receiving, from a single meter at a premise associated with a user, aggregated energy use data representing a power consumption profile of the premise; 
generating, using a non-intrusive load monitoring (NILM) technique, disambiguated energy use data associated with the premise by disambiguating the aggregated energy use data, 
wherein generating the disambiguated energy use data is based on one or more on-events and one or more off-events associated with the power consumption profile;

However, Kim teaches receiving, from a single meter at a premise associated with a user, aggregated energy use data representing a power consumption profile of the premise; (Fig. 1 - - total/aggregated energy use data representing power consumption of a house/premise from meter 120 at the house/premise of the user)

generating, using a non-intrusive load monitoring (NILM) technique, disambiguated energy use data associated with the premise by disambiguating the aggregated energy use data, (Para. 8 - - non-intrusive load monitoring (NILM) is used; Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)

wherein generating the disambiguated energy use data is based on one or more on-events and one or more off-events associated with the power consumption profile; (Para. 98 - - on/off data is used to disambiguate energy use data)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 5, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the NILM technique comprises at least one of artificial intelligence techniques, machine learning techniques, state machine modeling techniques, or operational research techniques.  (Para. 46 - - NILM comprises deep learning; Para. 44 - - where deep learning is an artificial intelligence technique)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 6, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving, from each of a plurality of devices, corresponding individual energy use data.  (Para. 89 - - communication performed between electric utilities and individual devices)



Regarding claim 7, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein determining the personalized energy management action is further based on: at least one of artificial intelligence, machine learning, natural language, or operational research understanding applied to the user request; (Para. 228 - - machine learning or artificial intelligence techniques used)

and prestored user preferences regarding personalizing energy consumption management.  (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use)



Regarding claim 8, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein providing the personalized energy management action to the user includes at least one of: visually presenting the personalized energy management action; audibly presenting the personalized energy management action; or  29Attorney Docket No. A015-0027US Lee&Hayestactically presenting the personalized energy management action.  (Para. 83 - - visual notification provided to user in the form of text/email)



Regarding claim 9, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches providing a confirmation to the user upon completion of the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 11, Jia teaches a system personalizing actionable energy management (Para. 78 - - system enables consumer/user preferences to be implemented, i.e. energy management is personalized to the user)

comprising: one or more processors; and memory communicatively coupled to the one or more processors, the memory storing computer-readable instructions executable by the one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations (Para. 292 - - computers with processors and memory storing instructions executed by processors)

comprising:… generating third data that represents the power consumption profile labeled… (Para. 83 - - energy usage data is used to generate a profile reflecting user behavior for different days/times/seasons, etc., where such data reflecting behavior at specific times is being interpreted as being labeled)

(Para. 83 - - user receives data that is representative of the labeled power consumption profile)

Lee&Hayesreceiving a user request associated with managing an energy consumption the premise; (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use; Para. 100 - - each node of the system in which user request is received is a premise)

determining, based on the second data and the user request, an action to perform associated with managing the energy consumption at the premise; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data)

and causing the action to be provided to the user.  (Para. 83 - - notification provided to user in order to take energy management action, where the providing is being interpreted as per dependent claim 18)


But Jia does not explicitly teach receiving first data representing an aggregated energy use at a premise associated with a user;
generating second data by disambiguating the first data,

and wherein the second data represents a disambiguated energy use of individual devices of a plurality of devices at the premise;
data that represents the power consumption…with the one or more on-events and the one or more off-events; 

However, Kim teaches receiving first data representing an aggregated energy use at a premise associated with a user; (Fig. 1 - - total/aggregated energy use data representing power consumption of a house/premise from meter 120 at the house/premise of the user)

generating second data by disambiguating the first data, (Para. 8 - - non-intrusive load monitoring (NILM) is used; Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)

wherein the first data is disambiguated based on one or more on-events and one or more off-events on a power consumption profile associated with the premise; (Para. 98 - - on/off data is used to disambiguate energy use data)

and wherein the second data represents a disambiguated energy use of individual devices of a plurality of devices at the premise; (Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)30Attorney Docket No. A015-0027US

data that represents the power consumption…with the one or more on-events and the one or more off-events; (Para. 98 - - on/off data is used to disambiguate energy use data)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 13, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein generating the second data includes: transmitting the first data to an external service; (Para. 82 - - iNodes used to collect users’ data; Para. 93 - - where iNodes are part of an external network/service)

and receiving the second data from the external service.  (Para. 83 - - individual user receives data; Para. 98 - - where individual user interacts to access/request that data)



Regarding claim 14, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the external service applies a non-intrusive load monitoring (NILM) technique to the first data to generate the second data.  (Fig. 1 - - external service at server 140 applies the NILM technique on first data from meter 120 and generates second data which is transmitted back to house via meter)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

Kim (Para. 19).



Regarding claim 15, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the NILM technique comprises at least one of artificial intelligence techniques, machine learning techniques, state machine modeling techniques, or operational research techniques.  (Para. 46 - - NILM comprises deep learning; Para. 44 - - where deep learning is an artificial intelligence technique)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 17, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein determining the action is further based on: at least one of artificial intelligence, machine learning, natural language, or operational research understanding applied to the user request; (Para. 228 - - machine learning or artificial intelligence techniques used)

and one or more user preferences associated with energy consumption management.  (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use)



Regarding claim 18, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein causing the action to be provided to the user includes at least one of: visually presenting the action; audibly presenting the action; or tactically presenting the action.  (Para. 83 - - visual notification provided to user in the form of text/email)



Regarding claim 19, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving an instruction associated with performing the action; (Para. 83 - - user takes action after notification is provided to user)

performing a task consistent with the instruction; (Para. 83 - - home automation system enables user’s instruction to be implemented)

and providing a confirmation to the user upon completion of the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 20, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches automatically performing a task consistent with the action; (Para. 84 - - automatic controller used to, for example, turn off device, as per user preferences)

and providing a confirmation to the user upon completion of the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 21, Jia teaches a non-transitory computer-readable storage medium storing computer-readable instructions executable by one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations (Para. 292 - - computers with processors and memory storing instructions executed by processors)

comprising:…receiving aggregated energy use data corresponding to the power consumption profile associated with the premise; (Para. 82 - - detailed data of usage patterns by energy users are collected, where usage is the power consumption, and pattern is the profile; Para. 100 - - each node of the system in which user request is received is a premise)

…receiving a request for energy use information associated with the…energy use data; (Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use)

determining a first energy management action of the user in response to requests for energy use information associated with the…energy use data; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where data related to individual devices is disambiguated energy use data)

based at least in part on the…energy use data and the first energy management action, determining a second energy management action associated with the first device or the second device; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data; Para. 106 - - event is generated in response to a requested action to be taken, where requested actions in turn generate events; Para. 111 - - previous history of activation, i.e. energy management action, is used, i.e. second action is based on first action; Para. 215 - - secondary actions/tasks are performed based on first actions tasks)

and causing…the second energy management action to be provided to the user.  (Para. 83 - - notification provided to user in order to take energy management action, where the providing is being interpreted as per dependent claim 28)


But Jia does not explicitly teach receiving, from a smart meter at a premise of a user, a power consumption profile associated with the premise;
determining, based on the power consumption profile, one or more on-events and one or more off-events associated with a first device and a second device at the premise;
generating disambiguated energy use data by disambiguating the aggregated energy use data based at least in part on the one or more on-events and the one or more off-events,
wherein the disambiguated energy use data is associated with a first energy usage by the first device and a second energy use by the second device;
information associated with the disambiguated energy use data; 
based at least in part on the disambiguated energy use data
causing the disambiguated energy use data…to be provided to the user

However, Kim teaches receiving, from a smart meter at a premise of a user, a power consumption profile associated with the premise; (Fig. 1 - - total/aggregated energy use data representing power consumption of a house/premise from meter 120 at the house/premise of the user)

determining, based on the power consumption profile, one or more on-events and one or more off-events associated with a first device and a second device at the premise; (Para. 98 - - on/off data is used to disambiguate energy use data)

generating disambiguated energy use data by disambiguating the aggregated energy use data based at least in part on the one or more on-events and the one or more off-events, (Para. 8 - - non-intrusive load monitoring (NILM) is used; Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data, where NILM technique uses on/off data)

wherein the disambiguated energy use data is associated with a first energy usage by the first device and a second energy use by the second device; (Para. 46 - - NILM is used for deducing home appliances from the total/aggregate energy use data, thereby disambiguating the aggregate data)

information associated with the disambiguated energy use data; based on the disambiguated energy use data (Para. 46 - - information such as appliance classification is associated with disambiguated energy use data, where classification is based on disambiguated energy use data)

causing the disambiguated energy use data…to be provided (Fig. 4 - - disambiguated energy use data to classify home appliances is provided/outputted)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 23, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein generating the disambiguated energy use data includes: transmitting the aggregated energy use data to an external service; (Para. 82 - - iNodes used to collect users’ data; Para. 93 - - where iNodes are part of an external network/service)

and receiving the disambiguated energy use data from the external service.  (Para. 83 - - individual user receives data; Para. 98 - - where individual user interacts to access/request that data)



Regarding claim 24, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the external service applies a non-intrusive load monitoring (NILM) technique to the aggregated energy use data to generate the disambiguated energy use data.  (Fig. 1 - - external service at server 140 applies the NILM technique on first data from meter 120 and generates second data which is transmitted back to house via meter)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 25, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches wherein the NILM technique comprises at least one of artificial intelligence techniques, machine learning techniques, state machine modeling techniques, or operational research techniques.  (Para. 46 - - NILM comprises deep learning; Para. 44 - - where deep learning is an artificial intelligence technique)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 26, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving the first data from the first device that represents an energy use of the first device; and receiving second data from the second device that represents an energy use of the second device. (Para. 89 - - communication performed between electric utilities and individual devices, where two such devices would be the first device providing the first data and the second device providing the second data)



Regarding claim 27, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein determining the second energy management action is further based on: at least one of artificial intelligence, machine learning, natural language, or operational research understanding applied to the request; (Para. 228 - - machine learning or artificial intelligence techniques used)

(Para. 98 - - user accesses/requests information and establishes preferences related to energy management/use; Para. 107, 128 - - preferences are based on optimizing comfort preferences; Para. 206 - - preferences are based on prioritizing available energy, i.e. in order to prioritize demand-response action associated with the prioritized energy; Para. 131 - - system optimization can be performed by combining with a smart grid in order to address needs of a smart grid; also see related 112 rejection)



Regarding claim 28, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein the causing the second energy management action to be provided tothe user includes at least one of: visually presenting the second energy management action; audibly presenting the second energy management action; or tactically presenting the second energy management action.  (Para. 83 - - visual notification provided to user in the form of text/email)



Regarding claim 29, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches Lee&Hayesreceiving a user instruction from the user in response to the second energy management action; (Para. 83 - - user takes action after notification is provided to user)

performing a task consistent with the user instruction; (Para. 83 - - home automation system enables user’s instruction to be implemented)

and providing a confirmation to the user upon completing the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 30, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches automatically performing a task consistent with the second energy management action; (Para. 84 - - automatic controller used to, for example, turn off device, as per user preferences)

and providing a confirmation to the user upon completion of the task.  (Para. 108 - - completed transaction information provides confirmation to user of completed task)



Regarding claim 31, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches receiving notification parameters from the user regarding one or more devices within the premise, (Para. 78 - - system enables consumer/user preferences to be implemented, i.e. energy management is personalized to the user)

and wherein the personalized energy management action is associated with the one or more devices. (Para. 89 - - communication performed between electric utilities and individual devices)



Regarding claim 32, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Kim further teaches providing, to the single meter, the disambiguated energy use data. (Fig. 1 - - external service at server 140 applies the NILM technique on first data from meter 120 and generates second data which is transmitted back to house via meter)

Jia and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain computer implemented monitoring and control of energy consuming appliances by users.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Jia, by incorporating the above limitation(s) as taught by Kim.

One of ordinary skill in the art would have been motivated to do this modification in order to classify home appliances based on power consumption, as suggested by Kim (Para. 19).



Regarding claim 33, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein the personalized energy management action comprises a first personalized energy management action, (Para. 105 - - energy management actions are determined)

the method further comprising: determining, based at least in part on the disambiguated energy use data, a second personalized energy management action for the user; (Para. 105 - - energy management actions determined using user preferences and energy data in digital exchange, where energy data can be for individual device functions, and where data related to individual devices is disambiguated energy use data)

(Para. 83 - - notification provided to user in order to take multiple energy management actions including a first and a second action)



Regarding claim 34, the combination of Jia and Kim teaches all the limitations of the base claim(s).
Jia further teaches wherein the operations further comprise receiving, from a third party, data associated with at least one of weather, demographics of a neighborhood of the user, demographics of a subdivision of the user, or a square footage of a premise of the user. (Para. 106 - - third party provides weather information)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2018/0034657 by Brown et al., which discloses monitoring appliance usage (Abstract).
U.S. Pub. No. 2010/0332373 by Crabtree et al., which discloses participation in energy-related markets (Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119